DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 5, 7, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wakana (9,497,866).
Regarding Claim 1: Wakana teaches a case structure comprising: a case (11) having an opening at one end side (fig. 6); a cover (18) configured to close the opening (fig. 7); and a pressing and holding portion (39 and 35) configured to press and hold (fig. 15) a board (12) against the case when the cover applies a force to the board (figs. 6-7 and 15) in a state where the board is accommodated in the case and the cover is closed (fig. 15).
Regarding Claim 2: Wakana teaches the case includes a guide member (13a,13b) having two guide surfaces (13a,13b) that face respectively an upper surface side and a lower surface side of the board (fig. 15) in order to guide the board inserted from the opening along a guide path )area 12 is inserted in fig. 15), and the pressing and holding portion includes a pressing member (39) that abuts onto the board (fig. 15) and applies a pressing force pressing the board to one guide surface among the two guide surfaces (fig. 15).
Regarding Claim 5: Wakana teaches a portion close to the opening (fig. 5) in the guide member having the other guide surface among the two guide surfaces is removed and a length in a guide direction of the guide member having the other guide surface among the two guide surfaces is made shorter (void 18 in fig. 15) than a length in the guide direction of the guide member having the one guide surface (fig. 15) such that an open space (18) is formed at an outer end side of the guide member having the other guide surface (fig. 15), and the pressing member (39) is accommodated in the open space (fig. 15).
Regarding Claim 7: Wakana teaches a portion close to the opening (fig. 5) in the guide member having the other guide surface among the two guide surfaces is removed and a length in a guide direction of the guide member having the other guide surface among the two guide surfaces is made shorter (void 18 in fig. 15) than a length in the guide direction of the guide member having the one guide surface (fig. 15) such that an open space (18) is formed at an outer end side of the guide member having the other guide surface (fig. 15), and the pressing member (39) is accommodated in the open space (fig. 15).
Regarding Claim 8: Wakana teaches a portion close to the opening (fig. 5) in the guide member having the other guide surface among the two guide surfaces is removed and a length in a guide direction of the guide member having the other guide surface among the two guide surfaces is made shorter (void 18 in fig. 15) than a length in the guide direction of the guide member having the one guide surface (fig. 15) such that an open space (18) is formed at an outer end side of the guide member having the other guide surface (fig. 15), and the pressing member (39) is accommodated in the open space (fig. 15).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wakana (9,497,866) as applied to the claims above, and further in view of Miura (10,492,327).
Regarding Claim 3: Wakana teaches the pressing and holding portion includes a regulating member that regulates displacement of the guide member due to the pressing force applied from the pressing member by abutting onto a surface of the guide member, but lacks a specific teaching of the surface being opposite to the guide surface against which the board is pressed by the pressing force from the pressing member.
Miura teaches the surface being opposite to the guide surface (fig. 4) against which the board (44) is pressed by the pressing force (fig. 4) from the pressing member (92).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the apparatus of Wakana by having the surface being opposite to the guide surface against which the board is pressed by the pressing force from the pressing member as disclosed by Miura in order to allow for a better and more secure connection between the board and the guide members decreasing the chances of damage to the internal components of the apparatus wherein in addition to the secondary art of Miura it is also noted that in order for this to be accomplished it merely would require moving the already disclosed elements of the apparatus of Wakana and it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 76.

Claims 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wakana (9,497,866) as applied to the claims above, and further in view of Walker (9,967,993).
Regarding Claim 4: Wakana lacks a specific teaching of a projection that applies a pressing force in the same direction as a direction in which the pressing force by the pressing member is applied to the board by abutting onto a front end portion of the board in an insertion direction into the case is formed on the other guide surface among the two guide surfaces.

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the apparatus of Wakana by having a projection that applies a pressing force in the same direction as a direction in which the pressing force by the pressing member is applied to the board by abutting onto a front end portion of the board in an insertion direction into the case is formed on the other guide surface among the two guide surfaces as disclosed by Walker in order to allow for a better and more secure connection between the board and the guide members decreasing the chances of damage to the internal components of the apparatus.
Regarding Claim 6: Wakana lacks a specific teaching of a projection that applies a pressing force in the same direction as a direction in which the pressing force by the pressing member is applied to the board by abutting onto a front end portion of the board in an insertion direction into the case is formed on the other guide surface among the two guide surfaces.
Walker teaches a projection (316) that applies a pressing force (col. 7 lines 36-48) in the same direction as a direction in which the pressing force by the pressing member is applied to the board (col. 7 lines 36-48 and fig. 15) by abutting onto a front end portion of the board in an insertion direction (fig. 15) into the case is formed on the other guide surface among the two guide surfaces (col. 7 lines 36-48).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the apparatus of Wakana by having a projection that applies a pressing force in the same direction as a direction in which the pressing force by the pressing member is applied to the board by abutting onto a front end portion of the board in an insertion direction into the case is formed on the other guide surface among the two guide surfaces as disclosed by Walker in order to allow for a better 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY MICHAEL HAUGHTON whose telephone number is (571)272-9087.  The examiner can normally be reached on M-F 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANTHONY M HAUGHTON/Primary Examiner, Art Unit 2841